Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 31, 2018

                                             No. 04-17-00633-CV

                                                  IN RE J.P.N.

                                      Original Mandamus Proceeding 1

                                                     ORDER

        In accordance with this court’s opinion of this date, the trial court’s Order on Ability to
Afford Costs is AFFIRMED. Relator is ordered to: (1) pay, or make arrangements to pay, for the
reporter’s record within fifteen days from the date of this order; and (2) file written verification of
such payments or payment arrangements with this court no later than the 15th day after the date of
this order.

         It is so ORDERED on January 31, 2018.



                                                                        _____________________________
                                                                        Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.

                                                                        _____________________________
                                                                        Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2009-CI-06183, styled In the Interest of J.T.N. and J.T.A.N., pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.